Title: William Henly: Note on the Electrical Phenomena of a Thunderstorm, 30 September 1772
From: Henly, William
To: 


Wednesday Sepr. 30. 1772
At 10 Minutes past 2: p.m. I heard what I thought (but was not certain) was a Clap of Thunder. However on putting out my Rod, I observed the balls to diverge 1½ or 2 Inches. Presently I heard a very distinct and loud clap, when the Electricity which before was positive, instantly changed to negative and the balls (having first closed,) diverged to 3 Inches distance. The approach of excited wax would now nearly double the[ir distance?] of divergence, which I observed near a dozen times; and what is remarkable the end of the Rod, which I held in my hand, without the wax had the same effect when brought between the strings. This effect I also observed many times. The Electricity continued constantly negative near half an Hour, when the balls gradually closed, and all appearances thereof finally ceased.
